Order entered July 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00724-CV

                             FLAGSTAR BANK, FSB, Appellant

                                               V.

                            MARK WALKER, ET AL., Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04864-2009

                                           ORDER
       Before the Court is the motion of Shawn Gant, Official Court Reporter for the 429th

Judicial District Court of Collin County, Texas, for an extension of time to file the reporter’s

record. Ms. Gant requests a sixty-day extension. We GRANT the motion to the extent that the

reporter’s record shall be filed on or before Monday, July 29, 2013. See TEX. R. APP. P. 35.3(c).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE